DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DSM IP Assets B.V. (EP 3214659) as evidenced by “What Glass does to Solar Energy” by Vitro Architectural Glass.
Regarding claim 1, DSM IP Assets B.V. (hereinafter “DSM”) discloses a photovoltaic module (see Figure 1), comprising: 
a photon absorbing material comprising a solar cell (2); and 
a glass material (1) being positioned within a plane and being positioned over the photon absorbing material such that in use light is incident on the glass material and the glass material transmits light towards the photon absorbing material (see Figure 1), the glass material having a front surface facing away from the photon absorbing material (surface facing the sun; see Figure 1);
wherein the front surface of the glass material has a shape which is profiled (it is disclosed the transparent front cover optionally comprises a texture; [0014]); and
wherein the photovoltaic further comprises a rear backing sheet (rear cover 3) positioned such that the photon absorbing material is located between the glass material and 

While DSM does not expressly disclose the front surface of the glass material and the rear backing sheet have a shape which is profiled such that emittance of infrared radiation from the profiled front surface of the glass material is increased compared to that of a flat front surface, the emittance of the infrared radiation being associated with absorbance of infrared radiation that is incident upon the profiled front surface within a predefined angular range relative to a surface normal of the plane in which the glass material is positioned, or that emittance of infrared radiation from the profiled rear surface is increased compared to that of a flat rear surface, the emittance being associated with absorption of infrared radiation that is incident upon the profiled rear surface of the rear backing sheet, it is evidenced by Vitro Architectural Glass that part of the infrared radiation in the solar spectrum is reflected by glass, such that a profiled surface of a glass material would reflect more infrared radiation than a planar surface due to the increase in surface angles. 

Regarding claim 2, modified DSM discloses all the claim limitations as set forth above, and further discloses the increased emittance of infrared radiation from the profiled front surface is associated with absorption of infrared radiation that is incident at oblique angles relative to a surface normal of the plane in which the glass material is positioned (as set forth above).
Regarding claim 3, modified DSM discloses all the claim limitations as set forth above, and further discloses the profiled front surface comprises recesses or projections which have surfaces that recess or project (texture having a repeating pattern of pyramids; [0023]), respectively, from the plane in which the glass material is positioned at an angle within the range of less than 90o- 80 o, 80 o - 70 o or 70 o- 60 o (as shown in column “vs ARC” of Figure 4, 60 degrees provides improvement over a baseline module of 3.41% to 4.03%).
Regarding claim 4, modified DSM discloses all the claim limitations as set forth above, and further discloses the profiled front surface comprises recesses or projections which have surfaces that recess or project (texture having a repeating pattern of pyramids; [0023]),  o - 50 o 50 o - 40 o, or 40 o - 30 o (as shown in column “vs ARC” of Figure 4, 50-56 degrees provides the most improvement over a baseline module).
Regarding claim 5, modified DSM discloses all the claim limitations as set forth above, and further discloses the profiled front surface comprises recesses or projections which have surfaces that recess or project (texture having a repeating pattern of pyramids; [0023]), respectively, from the plane in which the glass material is positioned at an angle within the range of 30 o - 20 o, 20 o to 10 o or less than 10 o (as shown in column “vs ARC” of Figure 4, 30 degrees provides improvement over a baseline module of 2.92% to 3.28%).
Regarding claim 7, modified DSM discloses all the claim limitations as set forth above, and further discloses the increased emittance of infrared radiation from the profiled rear surface is associated with absorption of infrared radiation that is incident at oblique angles relative to a surface normal of the plane in which the rear backing sheet is positioned (as set forth above).
Regarding claim 8, modified DSM discloses all the claim limitations as set forth above, and further discloses the rear backing sheet is formed from a glass material ([0021]).
	Regarding claim 9, DSM discloses a photovoltaic module (see Figure 1), comprising: 
a glass material (1);
a photon absorbing material (2) for absorbing received electromagnetic radiation, the photon absorbing material comprising a solar cell ([0020]); and 
a rear backing sheet (3) positioned such that the photon absorbing material is located between the glass material and the rear backing sheet (see Figure 1);

While DSM does not expressly disclose emittance of infrared radiation from the profiled rear surface is increased compared to that of a flat rear surface, the emittance of the infrared radiation being associated with absorbance of infrared radiation that is incident upon the profiled rear surface of the rear backing sheet, it is evidenced by Vitro Architectural Glass that part of the infrared light in the solar spectrum is reflected by glass, such that a profiled surface of a glass material would reflect more infrared light than a planar surface due to the increase in surface angles. 
Therefore, regarding limitations directed to specific properties of the rear backing sheet recited in said claim (i.e. emittance of infrared radiation is increased compared to that of a flat rear surface), it is noted that once a rear backing sheet is disclosed to comprise a rear surface having a shape which is profiled and made from glass, and therefore is substantially the same as the rear backing sheet in claim 9, it will, inherently, display the recited properties.  See MPEP 2112.
claim 10, modified DSM discloses all the claim limitations as set forth above, and further discloses increased emittance of infrared radiation from the profiled rear surface is associated with absorption of infrared radiation that is incident at oblique angles relative to a surface normal of the plane in which the rear backing sheet is positioned (as set forth above).
Regarding claim 14, modified DSM discloses all the claim limitations as set forth above, and further discloses the rear backing sheet is formed from a glass material ([0021]).
Response to Arguments
Applicant's arguments filed 11/28/21 have been fully considered but they are not persuasive. 
Applicant’s argument that Raymond fails to teach a rear backing sheet having a shape that is profiled was not found to be persuasive because it is no longer relied upon in the Office Action.
Applicant argues Vitro only discloses glass can reflect, transmit or absorb solar energy and that tings and coatings can be used to alter the amount and type of energy being reflected, transmitted or absorbed. Applicant further argues that Vitro fails to disclose a front surface of a glass material having a shape that is profiled such that emittance of infrared radiation from the profiled front surface of the glass material is increased compared to that of a flat front surface.
However, Vitro was relied upon only to teach part of the infrared radiation in the solar spectrum is reflected by glass, such that a profiled surface of a glass material would reflect more infrared radiation than a planar surface due to the increase in surface angles.



Applicant further argues DSM teaches base angles less than 40 degrees are undesirable and inferior to other known embodiments of profiled rear covers in Figure 4, thus teaching away the claimed invention. 
However, DSM discloses a simulation of the improvement of efficiency of the photovoltaic module with varying base angles for the rear texture in comparison to a module with textures at 54.74 degrees with a spacing of 5 microns (circle point in Figure 3; [0036]), where only the performance of the middle cell of the 3x3 arrangement is recorded ([0040]), and a simulation of the improvement of efficiency of the photovoltaic module with varying base angles for the rear texture in comparison to a module with only anti-reflective coating on both sides (“vs ARC” in Figure 4; [0044]), such that a positive improvement of quantum efficiency can be seen between 30 and 60 degrees for the base angle in both Figures 3 and 4 when compared to a device with no textures. 
Regarding applicant’s argument that DSM’s disclosure of a preference of base angles of at least 46.5 degrees and thus teaches away from base angles outside of the range, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Therefore, as DSM discloses the entire base angle range from 30 to 60 degrees to show improvement over the baseline module, DSM does not teach away from selecting any of the angles between 30 and 60 degrees as suitable angles to be used.
Regarding the data in Figure 4 of DSM, applicant points to the inferior data in the column “vs CC”, where it is noted that DSM discloses “vs CC” to be in comparison to a baseline module having anti reflective coating and a texture having repeating n polygonal structure having a height of 30 microns and base angles of 54.75 degrees on the rear surface ([0044]). Therefore, it is expected that the angles outside of 46-56 degrees that were shown to provide the highest improvement in efficiency in Figure 3 over the 54.75 degree baseline module would have lower efficiency in comparison to such a baseline module. Indeed, Figure 4 of DSM compares to the baseline module just having anti reflective coating in “vs ARC”, where a positive improvement in quantum efficiency can be seen from all the angles provided from 30 to 60 degrees ([0044]). 
Therefore, the arguments were not found to be persuasive.

Applicant further argues that none of the cited references teach emittance of infrared radiation from the profiled front surface of the glass material or rear backing sheet is increased 
However, it is noted that features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). See MPEP 2114.
As applicant has not provided any evidence as to why the prior art would not necessarily and inherently possess the characteristics claimed, the argument was not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721